Citation Nr: 0523971	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  95-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from September 1965 to August 
1968.  

Service connection for schizophrenia was denied by the Board 
of Veterans' Appeals (Board) in September 1981.  Service 
connection for PTSD was denied by the RO in December 1981.  
The veteran was notified of this decision and did not perfect 
an appeal.  By rating action in August 1990, the RO found 
that new and material evidence had not been submitted to 
reopen the claims of service connection for schizophrenia or 
PTSD.  

A request to reopen the claim for a psychiatric disorder was 
received from the veteran in May 1994.  In December 2002, the 
Board found that new and material evidence to reopen the 
claim had been received, and the appeal was subsequently 
remanded to the RO for additional development in November 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's current psychiatric disorder, diagnosed as 
schizophrenia was not present in service or until more than 
one year after discharge from service, and there is no 
competent evidence to support a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder, including 
PTSD due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in May 1994.  The Board 
concludes that information and discussion as contained in the 
October 1994 rating decision, the statement of the case 
issued in September 1995, the May 1996, April 2000, February 
2001, and January 2005 supplemental statements of the case 
(SSOC), the Board remand in November 2003, and in letters 
sent to the veteran in December 1997, March 2003 and April 
2004 have provided him with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit information 
showing that he has a psychiatric disorder related to 
service; of what evidence was necessary to substantiate the 
claim for service connection; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran was 
scheduled for a Travel Board hearing at the RO in October 
2002, but failed to report, and did not request to have the 
hearing rescheduled.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how the 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The service medical records showed no complaints, 
abnormalities, treatment, or diagnosis referable to any 
psychiatric problems during service.  The veteran 
specifically denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excess worry, or nervous 
trouble of any sort on a Report of Medical History for 
separation from service in April 1968.  His psychiatric 
status was normal on examination at separation.  

A VA hospital report associated with the claims file in July 
1970, showed that the veteran was voluntarily admitted for 
psychiatric evaluation in April 1970.  At that time, the 
veteran denied any nervous or mental symptoms while on active 
service.  He reported that he was given penicillin at a VA 
hospital in New Jersey a few months earlier and claimed that 
it triggered ideas about the devil.  He reported delusions 
and had suicidal ideas associated with depression.  His 
symptoms improved with medications and he was discharged in 
early June 1970.  The diagnoses included schizophrenia, 
paranoid type.  Medical records from VAH New Jersey 
associated with the claims file in July 1970 showed treatment 
for pneumonia on February 1970.  

VA medical records showed that the veteran was treated on in- 
and outpatient basis, on numerous occasions for various 
maladies, primarily polysubstance abuse and psychiatric 
problems from 1980 to the present.  The diagnoses included 
antisocial personality disorder and drug dependence (May 
1980); polysubstance abuse and depression (VA hospitalization 
November-December 1980), and paranoid schizophrenia, by 
history  (VA hospitalization April-May 1994).  Psychological 
testing in March 1990 suggested borderline personality 
disorder.  However, the examiner commented that while there 
was no evidence of a psychotic process, it could be masked by 
his medications and reduction of stressors since being 
hospitalized, and therefore, could not be ruled out.  

In May 2004, the veteran was afforded a comprehensive VA 
psychiatric examination with psychological testing.  The 
examiner indicated he had reviewed the claims file and 
provided a detailed description of the veteran's history and 
analysis of his clinical and diagnostic findings.  The 
examiner noted that there were many inconsistencies in the 
record between the veteran's previously described history and 
his presentation during the current examination, such as, 
reporting a normal healthy childhood when there was evidence 
that he left home at the age of 16; reporting a history of 
having witnessed the death of several friends in Vietnam, but 
denying that he knew anyone who was killed in Vietnam on the 
current examination.  The veteran also claimed that he 
started drinking in service to help him sleep because of 
nightmares, but could not explain why he denied any such 
symptoms at the time of his discharge examination.  

On psychological testing, the veteran obtained an invalid 
profile.  His consistent pattern of responses suggested that 
he was not confused by the test and suggested purposely 
feigning severe psychopathology for possible secondary gain.  
The profile was consistent with extreme exaggeration of 
symptoms and minimal desire to engage in an average or 
healthy level of defensiveness.  The psychologist noted that 
test scores above 11 are considered to be exaggerated, and 
that the veteran scored a 24, which was far and above the 
cut-off.  Overall, the veteran's profile was out of character 
with his current adequate community functioning which 
included the ability to drive, grocery shop, and maintain 
adequate bill paying.  

The examiner concluded that the veteran's history, 
presentation on current examination, and objective testing 
did not support a diagnosis of PTSD.  He pointed out that 
while there may be evidence of significant traumatic event 
(even though his report was inconsistent), there was no re-
experiencing of the trauma, no avoidance of related stimuli, 
and no evidence of increased arousal that is typically seen 
in patients with PTSD.  Likewise, it was difficult to confirm 
the diagnosis of schizophrenia, as symptoms were undetectable 
on current examination, possibly because he appeared to be 
compliant with antipsychotic medications.  The veteran's 
lengthy history of substance abuse (and the fact that his 
first break apparently occurred during a period of heroin 
use), made it difficult to rule out periodic cycles of drug-
induced psychosis versus an unrelated disorder.  His invalid 
psychological test results were no help in differentiating 
the type of psychopathology.  While it was possible that his 
military experience led to some change in his functioning and 
behavior, even this was difficult to confirm, as the veteran 
denied any pre-military problems, yet the record suggested 
otherwise.  The examiner concluded that the appropriate 
diagnosis was psychotic disorder, not otherwise specified 
(NOS), and opined that it was not "as least as likely as 
not," related to military service.  

In a statement received in June 2004, the veteran's sister 
indicated that she and the rest of the family noticed that 
her brother was acting different when he came home from 
Vietnam.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for any disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Analysis

After carefully considering all the evidence of record, the 
Board finds that the evidence does not support a finding of 
service connection for a psychiatric disorder, including 
PTSD.  

The medical evidence of record does not show that a 
psychiatric disorder was present in service.  There is no 
evidence of any complaints, treatment, symptoms, or diagnosis 
referable to a psychiatric disorder during service.  The 
first evidence of any psychiatric problem was in April 1970, 
more than one year after discharge from service.  The 
evidence shows a long history of significant polysubstance 
abuse, including cocaine, heroin, and alcohol, which a recent 
VA psychiatrist opined, may be the underlying cause of his 
psychotic manifestations.  In any event, there is no evidence 
of any psychiatric symptoms in service or evidence of a 
psychosis until more than one year after service separation.  

Furthermore, the Board finds that the veteran's contradictory 
statements throughout the many years of treatment raises 
serious questions as to his credibility.  He reported that he 
witnessed the death of one friend in Vietnam, then several 
friends, and now claims that he didn't know anyone who was 
killed in Vietnam.  He reported that he drank heavily in 
service in order to sleep because of nightmares, yet denied 
any nightmares, trouble sleeping, or excessive drinking at 
the time of discharge examination.  When confronted by his 
inconsistent statements on the recent psychiatric 
examination, he offered no explanation.  His psychological 
profile suggested that he was feigning severe psychopathology 
and was consistent with extreme exaggeration of symptoms.  
This appears to validate the May 2004 VA psychiatrist's 
conclusion that the veteran was exaggerating the severity of 
his current dysfunction for ulterior motives.  

It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  Here, the veteran has provided no 
credible or competent evidence that he had a psychiatric 
disorder, including PTSD, at present which is related in any 
way to military service.  Moreover, the clinical and 
diagnostic findings from the recent VA psychiatric 
examination showed that he does not meet the criteria for a 
valid diagnosis of PTSD, or that he has a psychiatric 
disorder at present, which is related to military service.  
The Board finds the psychiatric opinion is most persuasive, 
as it was based on a longitudinal review of all the evidence 
of record and a comprehensive examination of the veteran, 
including psychological evaluation.  Moreover, no competent 
medical evidence has been presented which contradicts the 
psychiatrist's conclusions.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

As there is no evidence of a psychiatric disorder in service 
or diagnosis of a psychosis within one year of discharge from 
service , and no diagnosis of PTSD, service connection for a 
psychiatric disorder, including PTSD is denied.  


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


